10/09/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 19-0220



                            No. DA 19-0220

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

DESMOND D. HARDESTY,

           Defendant and Appellant.


                                ORDER


     Upon consideration of Appellant’s motion for extension of time,

     IT IS HEREBY ORDERED that Appellant’s motion for a 60-day

extension of time is DENIED. Appellant is granted a 30-day extension,

until November 19, 2020, within which to prepare, file, and serve

Appellant’s opening brief on appeal.

     No further extensions will be granted.




                                                              Electronically signed by:
                                                                    Mike McGrath
                                                       Chief Justice, Montana Supreme Court
                                                                   October 9 2020